 

Case 1:20-cv-06293-GBD Document:59 -Filed.01/07/21 Page 1of1

UNITED STATES DISTRICT COURT -
SOUTHERN DISTRICT OF NEW YORK J Ay

VIRTU FINANCIAL INC. and VIRTU AMERICAS — : 3 Pa,
LLC

Plaintiffs, : ORDER
-against- 20 Civ. 6293 (GBD)
AXIS INSURANCE COMPANY,

Defendant.

GEORGE B. DANIELS, United States District Judge:
The January 20, 2021 initial conference is canceled. Oral argument on Plaintiffs’ motion
for summary judgment, (ECF No. 17), and Defendant’s cross-motion for judgment on the

pleadings, (ECF No. 37), is scheduled for February 17, 2021 at 11:30 am.

Dated: New York, New York
January 7, 2021
SO ORDERED.

Giniay 8 ro) Dorn

B. DANIELS
ed States District Judge

 

 

 
